Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of June 30, 2020 and is
entered into by and among APPLIED GENETIC TECHNOLOGIES CORPORATION, a Delaware
corporation, and each of its Subsidiaries (hereinafter collectively referred to
as the “Borrower”), the several banks and other financial institutions or
entities from time to time parties to this Agreement (collectively, referred to
as the “Lenders”) and HERCULES CAPITAL, INC., a Maryland corporation, in its
capacity as administrative agent and collateral agent for itself and the Lenders
(in such capacity, the “Agent”).

RECITALS

A. Borrower has requested the Lenders make available to Borrower a loan in an
aggregate principal amount of up to Twenty-Five Million Dollars ($25,000,000)
(the “Term Loan”); and

B. The Lenders are willing to make the Term Loan on the terms and conditions set
forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and the Lenders agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which perfects Agent’s first priority
security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H, which account numbers shall be redacted for security
purposes if and when filed publicly by the Borrower.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, line of
business or division or other unit of operation of a Person, (b) the acquisition
of fifty percent (50%) or more of the Equity Interests of any Person, whether or
not involving a merger, consolidation or similar transaction with such other
Person, or otherwise causing any Person to become a Subsidiary of Borrower, or
(c) the acquisition of, or the right to use, develop or sell (in each case,
including through licensing), any product, product line or Intellectual Property
of or from any other Person.

“Advance(s)” means a Term Loan Advance.



--------------------------------------------------------------------------------

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by the Borrower.

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
twenty percent (20%) or more of the outstanding voting securities of another
Person, (c) any Person twenty percent (20%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities, or (d) any Person related by blood or
marriage to any Person described in subsection (a), (b) or (c) of this
paragraph. As used in the definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” means January 1, 2022; provided however, if the Interest
Only Extension Conditions are satisfied, then July 1, 2022.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.

“BLA” means an application for licensure of a biological product submitted to
the FDA under 42 U.S.C. § 262 and 21 C.F.R. § 601.2 for permission to introduce,
or deliver for introduction, a biologic product into interstate commerce.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

2



--------------------------------------------------------------------------------

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
any of its Subsidiaries or which Borrower or any of its Subsidiaries intends to
sell, license, or distribute in the future including any products or service
offerings under development, collectively, together with all products, software,
service offerings, technical data or technology that have been sold, licensed or
distributed by Borrower since formation.

“Borrower’s Books” means Borrower’s or any of its Subsidiaries’ books and
records including ledgers, federal, state, local and foreign tax returns,
records regarding Borrower’s or its Subsidiaries’ assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of New York are closed for business.

“Cash” means all cash, cash equivalents and liquid funds.

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower in which the holders of Borrower’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower is the surviving entity, other than by the sale of Borrower’s
equity securities in a public offering or to venture capital or private equity
investors so long as Borrower identifies to Agent the venture capital or private
equity investors at least seven (7) Business Days prior to the closing of the
transaction and provides to Agent a description of the material terms of the
transaction.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Common Stock of the Borrower.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease (excluding leases of real property), dividend, letter of
credit or other obligation of another, including any such obligation directly or
indirectly guaranteed, endorsed, co-made or discounted or sold with recourse by
that Person, or in respect of which that Person is otherwise directly or
indirectly liable; (ii) any obligations with respect to undrawn letters of
credit, corporate credit cards or merchant services issued for the account of
that Person; and (iii) all obligations arising under any interest rate, currency
or commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or

 

3



--------------------------------------------------------------------------------

deposit in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
other jurisdiction within the United States of America.

“Due Diligence Fee” means Twenty Thousand Dollars ($20,000), which fee has been
paid to the Lenders prior to the Closing Date, and shall be deemed fully earned
on such date regardless of the early termination of this Agreement.

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“FDA” means the U.S. Food and Drug Administration or any successor thereto or
any other comparable governmental authority.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit and indebtedness incurred in the
ordinary course of business with respect to corporate credit cards, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all finance lease obligations, (d) equity securities of any Person subject
to repurchase or redemption other than at the sole option of such Person, (e)
“earnouts”, purchase price adjustments, profit sharing

 

4



--------------------------------------------------------------------------------

arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature arising out of purchase and sale contracts,
(f) obligations arising under bonus, deferred compensation, incentive
compensation or similar arrangements (other than those arising in the ordinary
course of business), (g) non-contingent obligations to reimburse any bank or
Person in respect of amounts paid under a letter of credit, banker’s acceptance
or similar instrument, and (h) all Contingent Obligations.

“Initial Facility Charge” means One Hundred Thousand Dollars ($100,000), which
is payable to the Lenders in accordance with Section 4.1(f).

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Interest Only Extension Conditions” shall mean satisfaction of each of the
following events: (a) no default or Event of Default shall have occurred and be
continuing; and (b) Borrower’s achievement of the Performance Milestone.

“Investment” means (a) any beneficial ownership (including stock, partnership,
limited liability company interests, or other securities) of or in any Person,
(b) any loan, advance or capital contribution to any Person or (c) any
Acquisition.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit F.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the promissory notes (if any), the ACH
Authorization, the Account Control Agreements, the Pledge Agreement, the Joinder
Agreements (if any), all UCC Financing Statements, and any other documents
executed in connection with the Secured Obligations or the transactions
contemplated hereby, as the same may from time to time be amended, modified,
supplemented or restated.

 

5



--------------------------------------------------------------------------------

“Market Capitalization” means, for any given date of determination, an amount
equal to (a) the average of the daily volume weighted average price of
Borrower’s common stock as reported for each of the five (5) trading days
preceding such date of determination (it being understood that a “trading day”
shall mean a day on which shares of Borrower’s common stock trade on the NASDAQ
(or, if the primary listing of such common stock is on another exchange, on such
other exchange) in an ordinary trading session) multiplied by (b) the total
number of issued and outstanding shares of Borrower’s common stock that are
issued and outstanding on the date of the determination and listed on the NASDAQ
(or, if the primary listing of such common stock is on another exchange, on such
other exchange), subject to appropriate adjustment for any stock dividend, stock
split, stock combination, reclassification or other similar transaction during
the applicable calculation period.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents;
or (iii) the ability of Agent or the Lenders to enforce any of its rights or
remedies with respect to the Secured Obligations; or (iv) the Collateral or
Agent’s Liens on the Collateral or the priority of such Liens.

“Maximum Term Loan Amount” means Twenty-Five Million and No/100 Dollars
($25,000,000).

“Non-Core Indication” means an indication not within the field Gene Therapy for
the treatment of an Ophthalmic disease or any other indication Borrower, in its
reasonable discretion, upon prior consultation with Agent, deems not to be
“core” to Borrower.

“Non-Core Intellectual Property” means any Intellectual Property not material to
Borrower’s business upon prior consultation with Agent.

“Non-Disclosure Agreement” means that certain Non-Disclosure
Agreement/Confidentiality Agreement by and between Borrower and Agent dated as
of November 18, 2019.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

6



--------------------------------------------------------------------------------

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

“Performance Milestone” means (a) no default or Event of Default shall have
occurred and be continuing and (b) Borrower has (i) completed a corporate
business development transaction under terms generally consistent with that
forecast by Borrower dated March 16, 2020 provided to Agent on March 18, 2020,
as determined by Agent in its reasonable discretion; and (ii) initiated a Phase
2/3 randomized, controlled, pivotal study (i.e. intended to be used for the
basis of the filing of a BLA to the FDA to seek regulatory approval of a
Borrower Product) for the treatment of patients with X-linked retinitis
pigmentosa, and has dosed and randomized its first patient in the pivotal
portion of such study to be followed for protocol-specified, primary endpoint
measurement.

“Permitted Indebtedness” means:

(i) Indebtedness of Borrower in favor of the Lenders or Agent arising under this
Agreement or any other Loan Document;

(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule
1A;

(iii) Indebtedness of up to One Hundred Thousand Dollars ($100,000) outstanding
at any time secured by a Lien described in clause (vii) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the cost of the
Equipment financed with such Indebtedness;

(iv) Indebtedness to trade creditors incurred in the ordinary course of business
(due within 90 days), including such Indebtedness incurred in the ordinary
course of business with corporate credit cards (provided that Indebtedness in
connection with corporate credit cards shall not exceed One Hundred Fifty
Thousand Dollars ($150,000) at any time outstanding);

(v) Indebtedness that also constitutes a Permitted Investment;

(vi) Subordinated Indebtedness;

(vii) reimbursement obligations in connection with letters of credit that are
secured by Cash and issued on behalf of the Borrower or a Subsidiary thereof in
an amount not to exceed One Hundred Thousand Dollars ($100,000) at any time
outstanding;

(viii) other unsecured Indebtedness in an amount not to exceed One Hundred
Thousand Dollars ($100,000) at any time outstanding;

(ix) Indebtedness consisting of obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements not to exceed Five
Hundred Thousand Dollars ($500,000) at any time outstanding;

 

7



--------------------------------------------------------------------------------

(x) intercompany Indebtedness as long as either (a) each of the Subsidiary
obligor and the Subsidiary obligee under such Indebtedness is a Subsidiary that
has executed a Joinder Agreement or (b) such Indebtedness constitutes a
Permitted Investment; and

(xi) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

“Permitted Investment” means:

(i) Investments existing on the Closing Date which are disclosed in Schedule 1B;

(ii) (a) marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof currently having a rating of at
least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s Investors
Services, (b) commercial paper maturing no more than one year from the date of
creation thereof and currently having a rating of at least A-2 or P-2 from
either Standard & Poor’s Corporation or Moody’s Investors Service,
(c) certificates of deposit issued by any bank with assets of at least Five
Hundred Million Dollars ($500,000,000) maturing no more than one year from the
date of investment therein, and (d) money market accounts;

(iii) repurchases of stock from former employees, directors, or consultants of
Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed One
Hundred Thousand Dollars ($100,000) in any fiscal year, provided that no Event
of Default has occurred, is continuing or could exist after giving effect to the
repurchases;

(iv) repurchases of stock from employees, directors, or consultants of Borrower
in connection with the settlement of tax obligations for stock awards though
withheld shares;

(v) Investments accepted in connection with Permitted Transfers, in an aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) in any fiscal year;

(vi) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

(vii) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (vi) shall not
apply to Investments of Borrower in any Subsidiary;

 

8



--------------------------------------------------------------------------------

(viii) Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of capital stock of Borrower pursuant to
employee stock purchase plans or other similar agreements approved by Borrower’s
Board of Directors;

(ix) Investments consisting of travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business, in an
aggregate amount not to exceed Five Hundred Thousand Dollars ($500,000) in any
fiscal year;

(x) Investments in newly-formed Subsidiaries, provided that each such Subsidiary
enters into a Joinder Agreement promptly after its formation by Borrower and
execute such other documents as shall be reasonably requested by Agent;

(xi) Investments in Foreign Subsidiaries approved in advance in writing by
Agent;

(xii) joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the nonexclusive licensing of technology, the development
of technology or the providing of technical support, provided that any cash
Investments by Borrower do not exceed One Hundred Thousand Dollars ($100,000) in
the aggregate in any fiscal year;

(xiii) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed One Hundred Thousand
Dollars ($100,000) in the aggregate in any fiscal year;

(xiv) Investments described in Borrower’s investment policy as approved by Agent
in writing (it being understood that the investment policy provided to Agent
prior to the Closing Date shall be deemed approved in writing) from time to
time;

(xv) Investments consisting of the acquisition of, or the right to use, develop
or sell (in each case, including through licensing), any product, product line
or Intellectual Property of or from any other Person in the ordinary course of
business and not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate in any fiscal year or One Million Dollars ($1,000,000) during the term
of this Agreement; and

(xvi) additional Investments that do not exceed One Hundred Thousand Dollars
($100,000) in the aggregate.

“Permitted Liens” means:

(i) Liens in favor of Agent or the Lenders;

(ii) Liens existing on the Closing Date which are disclosed in Schedule 1C;

(iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not yet due or being contested in good faith by appropriate
proceedings diligently conducted; provided, that Borrower maintains adequate
reserves therefor on Borrower’s Books in accordance with GAAP;

 

9



--------------------------------------------------------------------------------

(iv) Liens securing claims or demands of materialmen, artisans, mechanics,
carriers, warehousemen, landlords and other like Persons arising in the ordinary
course of Borrower’s business and imposed without action of such parties;
provided, that the payment thereof is not yet required;

(v) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder;

(vi) the following deposits, to the extent made in the ordinary course of
business: deposits under worker’s compensation, unemployment insurance, social
security and other similar laws, or to secure the performance of bids, tenders
or contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

(vii) Liens on Equipment or software or other intellectual property constituting
purchase money Liens and Liens in connection with finance leases securing
Indebtedness permitted in clause (iii) of “Permitted Indebtedness”;

(viii) Liens incurred in connection with Subordinated Indebtedness;

(ix) leasehold interests in leases or subleases and licenses granted in the
ordinary course of business and not interfering in any material respect with the
business of the licensor;

(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due;

(xi) Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets);

(xii) statutory and common law rights of set-off and other similar rights as to
deposits of cash and securities in favor of banks, other depository institutions
and brokerage firms;

(xiii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property;

(xiv) (A) Liens on Cash securing obligations permitted under clause (vii) of the
definition of Permitted Indebtedness and (B) security deposits in connection
with real property leases, the combination of (A) and (B) in an aggregate amount
not to exceed One Hundred Thousand Dollars ($100,000) at any time; and

 

10



--------------------------------------------------------------------------------

(xv) Liens incurred in connection with the extension, renewal or refinancing of
the Indebtedness secured by Liens of the type described in clauses (i) through
(xi) above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.

“Permitted Transfers” means:

(i) sales of Inventory in the ordinary course of business,

(ii) non-exclusive licenses and similar arrangements for the use of Intellectual
Property in the ordinary course of business and licenses that could not result
in a legal transfer of title of the licensed property that may be exclusive in
respects other than territory or may be exclusive as to territory but only as to
discreet geographical areas outside of the United States of America (except in
connection with the transaction described in clause (b)(i) of the definition
“Performance Milestone,” as determined by Agent in its sole discretion) in the
ordinary course of business, or solely for Non-Core Indications or Non-Core
Intellectual Property,

(iii) dispositions of worn-out, obsolete or surplus Equipment at fair market
value in the ordinary course of business,

(iv) grants of security interests and other Liens that constitute Permitted
Liens,

(v) the sale or issuance of any Equity Interests of Borrower,

(vi) Borrower’s use or transfer of money or cash equivalents in the ordinary
course of its business for the payment of ordinary course business expenses in a
manner that is not prohibited by the terms of this Agreement, and

(vii) other Transfers of assets having a fair market value of not more than One
Hundred Thousand Dollars ($100,000) in the aggregate in any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Pledge Agreement” means that certain Pledge Instruction by Borrower in favor of
Agent, with respect to Borrower’s ownership of certain Equity Interests in
Bionic Sight LLC.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

11



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 11.7.

“Required Lenders” means at any time, the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loans then outstanding.

“Restricted License” means any material License or other agreement with respect
to which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
License or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Agent’s right to sell any Collateral.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Stifel Account” means that certain Deposit Account of Borrower with Stifel
Bank & Trust, described on Exhibit D hereto.

“Stifel Account Conditions” means (i) the Stifel Account is maintained
exclusively to hold proceeds from the exercise of stock options; (ii) all
amounts in the Stifel Account shall be swept no less than monthly (or more
frequently, if and to the extent that such account balance exceeds One Hundred
Thousand Dollars ($100,000.00) at any time) to an Deposit Account with respect
to which Agent has an Account Control Agreement; and (iii) none of Borrower’s
general operating cash or other Cash shall at any time be credited to or
maintained in the Stifel Account.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions reasonably satisfactory to
Agent in its sole discretion and subject to a subordination agreement in form
and substance reasonably satisfactory to Agent in its sole discretion.

“Subsequent Financing” means the closing of any Borrower equity financing
broadly marketed to multiple investors which becomes effective after the Closing
Date. For the avoidance of doubt, sales of shares pursuant to an at-the-market,
equity-line or other similar financing facility shall not be considered a
“Subsequent Financing.”

 

12



--------------------------------------------------------------------------------

“Subsidiary” means an entity, whether a corporation, partnership, limited
liability company, joint venture or otherwise, in which Borrower owns or
controls 50% or more of the outstanding voting securities, including each entity
listed on Schedule 1 hereto.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.

“Term Loan Advance” means each Tranche 1 Advance, Tranche 2 Advance, and any
other Term Loan funds advanced under this Agreement.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) the sum of (x) the prime rate as reported in The
Wall Street Journal minus Three and One-Quarter Percent (3.25%), and (y) Nine
and Three-Quarters Percent (9.75%); or (ii) Nine and Three-Quarters Percent
(9.75%).

“Term Loan Maturity Date” means December 1, 2023; provided that, in the event
the Amortization Date is July 1, 2022, then “Term Loan Maturity Date” means
June 1, 2024; provided that if such day is not a Business Day, the Term Loan
Maturity Date shall be the immediately preceding Business Day.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

“Tranche” means each Tranche 1 Advance and any Tranche 2 Advance.

“Tranche 2 Facility Charge” means one percent (1.00%) of the Tranche 2 Advance,
which is payable to the Lenders in accordance with Section 4.2(d).

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is,

 

13



--------------------------------------------------------------------------------

from time to time, in effect in a jurisdiction other than the State of New York,
then the term “UCC” shall mean the Uniform Commercial Code as in effect, from
time to time, in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Wells Control Agreements” has the meaning specified in Section 7.12.

1.2 The following terms are defined in the Sections or subsections referenced
opposite such terms:

 

Defined Term

  

Section

Agent    Preamble Assignee    11.14 Borrower    Preamble Claims    11.11
Collateral    3.1 Confidential Information    11.13 End of Term Charge    2.6
Event of Default    9 Financial Statements    7.1 Indemnified Person    6.3
Lenders    Preamble Liabilities    6.3 Maximum Rate    2.3 Open Source License
   5.10 Participant Register    11.8 Prepayment Charge    2.5 Publicity
Materials    11.19 Register    11.7 Rights to Payment    3.1 Tranche 1 Advance
   2.2(a) Tranche 2 Advance    2.2(a)

1.3 Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC. For all purposes
under the Loan Documents, in connection with any

 

14



--------------------------------------------------------------------------------

division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

SECTION 2. THE LOAN

2.1 [Reserved]

2.2 Term Loan.

(a) Advances. Subject to the terms and conditions of this Agreement, the Lenders
will severally (and not jointly) make in an amount not to exceed its respective
Term Commitment, and Borrower agrees to draw, a Term Loan Advance of Ten Million
Dollars ($10,000,000) on the Closing Date (the “Tranche 1 Advance”). Subject to
the terms and conditions of this Agreement, and conditioned on approval by the
Lenders’ investment committee in its sole and unfettered discretion, at any time
prior to the Amortization Date, Borrower may request additional Term Loan
Advances in an aggregate principal amount up to Fifteen Million Dollars
($15,000,000) (the “Tranche 2 Advance”). The aggregate outstanding Term Loan
Advances may be up to the Maximum Term Loan Amount.

(b) Advance Request. To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request (at least five (5) Business Days before the
Advance Date other than the Closing Date, which shall be at least one
(1) Business Day) to Agent. The Lenders shall fund the Term Loan Advance in the
manner requested by the Advance Request provided that each of the conditions
precedent to such Term Loan Advance set forth in Section 4 is satisfied as of
the requested Advance Date.

(c) Interest. Term Loan Interest Rate. The principal balance of each Term Loan
Advance shall bear interest thereon from such Advance Date at the Term Loan
Interest Rate based on a year consisting of 360 days, with interest computed
daily based on the actual number of days elapsed. The Term Loan Interest Rate
will float and change on the day the prime rate changes from time to time.

(d) Payment. Borrower will pay interest on each Term Loan Advance on the first
Business Day of each month, beginning the month after the Advance Date. Borrower
shall repay the aggregate Term Loan principal balance that is outstanding on the
day immediately preceding the Amortization Date, in equal monthly installments
of principal and interest (mortgage style) beginning on the Amortization Date
and continuing on the first Business Day of each month thereafter until the
Secured Obligations (other than inchoate indemnity obligations) are repaid. The
entire Term Loan principal balance and all accrued but unpaid interest
hereunder, shall be due and payable on the Term Loan Maturity Date. Borrower
shall make all payments under this Agreement without setoff, recoupment or
deduction and regardless of any counterclaim or defense. If a payment hereunder
becomes due and payable on a day that is not a Business Day, the due date
thereof shall be the immediately preceding Business Day. The Lenders will
initiate

 

15



--------------------------------------------------------------------------------

debit entries to the Borrower’s account as authorized on the ACH Authorization
(i) on each payment date of all periodic obligations payable to the Lenders
under each Term Loan Advance and (ii) out-of-pocket legal fees and costs
incurred by Agent or the Lenders in connection with Section 11.12 of this
Agreement; provided that, with respect to clause (i) above, in the event that
the Lenders or Agent informs Borrower that the Lenders will not initiate a debit
entry to Borrower’s account for a certain amount of the periodic obligations due
on a specific payment date, Borrower shall pay to the Lenders such amount of
periodic obligations in full in immediately available funds on such payment
date; provided, further, that, with respect to clause (i) above, if the Lenders
or Agent informs Borrower that the Lenders will not initiate a debit entry as
described above later than the date that is three (3) Business Days prior to
such payment date, Borrower shall pay to the Lenders such amount of periodic
obligations in full in immediately available funds on the date that is three
(3) Business Days after the date on which the Lenders or Agent notifies Borrower
of such; provided, further, that, with respect to clause (ii) above, in the
event that the Lenders or Agent informs Borrower that the Lenders will not
initiate a debit entry to Borrower’s account for certain amount of such
out-of-pocket legal fees and costs incurred by Agent or the Lenders, Borrower
shall pay to the Lenders such amount in full in immediately available funds
within three (3) Business Days.

2.3 Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of New York shall be deemed to be the laws relating
to permissible rates of interest on commercial loans) (the “Maximum Rate”). If a
court of competent jurisdiction shall finally determine that Borrower has
actually paid to the Lenders an amount of interest in excess of the amount that
would have been payable if all of the Secured Obligations had at all times borne
interest at the Maximum Rate, then such excess interest actually paid by
Borrower shall be applied as follows: first, to the payment of the Secured
Obligations consisting of the outstanding principal; second, after all principal
is repaid, to the payment of the Lenders’ accrued interest, costs, expenses,
professional fees and any other Secured Obligations; and third, after all
Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

2.4 Default Interest. In the event any payment is not paid on the scheduled
payment date, an amount equal to five percent (5%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.2(c),
plus five percent (5%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.2(c) or
Section 2.4, as applicable.

2.5 Prepayment. At its option upon at least seven (7) Business Days prior
written notice to Agent, Borrower may prepay all, but not less than all, of the
outstanding Advances by paying the entire principal balance, all accrued and
unpaid interest thereon, together with a prepayment charge equal to the
following percentage of the Advance amount being prepaid: with respect to each
Advance, if such Advance amounts are prepaid in any of the first twelve
(12) months following the Closing Date, three percent (3.00%); after twelve
(12) months but prior to

 

16



--------------------------------------------------------------------------------

twenty four (24) months, two percent (2.00%); after twenty-four (24) months but
prior to thirty-six (36) months, one percent (1.00%); and thereafter, zero
percent (0.00%) (each, a “Prepayment Charge”). Borrower agrees that the
Prepayment Charge is a reasonable calculation of the Lenders’ lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from an early repayment of the Advances. Borrower shall prepay the
outstanding amount of all principal and accrued interest through the prepayment
date and the Prepayment Charge upon the occurrence of a Change in Control.
Notwithstanding the foregoing, Agent and the Lenders agree to waive the
Prepayment Charge if Agent and the Lenders (in their sole and absolute
discretion) agree in writing to refinance the Advances prior to the Term Loan
Maturity Date. Any amounts paid under this Section shall be applied by Agent to
the then unpaid amount of any Secured Obligations (including principal and
interest) in such order and priority as Agent may choose in its sole discretion.
For the avoidance of doubt, if a payment hereunder becomes due and payable on a
day that is not a Business Day, the due date thereof shall be the immediately
preceding Business Day.

2.6 End of Term Charge. On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations
(other than any inchoate indemnity obligations and any other obligations which,
by their terms, are to survive the termination of this Agreement) in full, or
(iii) the date that the Secured Obligations become due and payable, Borrower
shall pay the Lenders a charge equal to Six and Ninety-Five Hundredths Percent
(6.95%) of the aggregate Term Loan Advances (the “End of Term Charge”).
Notwithstanding the required payment date of such End of Term Charge, it shall
be deemed earned by the Lenders as of each date a Term Loan Advance is made. For
the avoidance of doubt, if a payment hereunder becomes due and payable on a day
that is not a Business Day, the due date thereof shall be the immediately
preceding Business Day.

2.7 Pro Rata Treatment. Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant Lender.

2.8 Taxes; Increased Costs. The Borrower, the Agent and the Lenders each hereby
agree to the terms and conditions set forth on Addendum 1 attached hereto.

2.9 Treatment of Prepayment Charge and End of Term Charge. Borrower agrees that
any Prepayment Charge and any End of Term Charge payable shall be presumed to be
the liquidated damages sustained by each Lender as the result of the early
termination, and Borrower agrees that it is reasonable under the circumstances
currently existing and existing as of the Closing Date. The Prepayment Charge
and the End of Term Charge shall also be payable in the event the Secured
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure, or by
any other means. Borrower expressly waives (to the fullest extent it may
lawfully do so) the provisions of any present or future statute or law that
prohibits or may prohibit the collection of the foregoing Prepayment Charge and
End of Term Charge in connection with any such acceleration. Borrower agrees (to
the fullest extent that each may lawfully do so): (a) each of the Prepayment
Charge and the End of Term Charge is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (b) each of the Prepayment Charge and the End of Term Charge shall be
payable notwithstanding the then

 

17



--------------------------------------------------------------------------------

prevailing market rates at the time payment is made; (c) there has been a course
of conduct between the Lenders and Borrower giving specific consideration in
this transaction for such agreement to pay the Prepayment Charge and the End of
Term Charge as a charge (and not interest) in the event of prepayment or
acceleration; (d) Borrower shall be estopped from claiming differently than as
agreed to in this paragraph. Borrower expressly acknowledges that their
agreement to pay each of the Prepayment Charge and the End of Term Charge to the
Lenders as herein described was on the Closing Date and continues to be a
material inducement to the Lenders to provide the Term Loans.

SECTION 3. SECURITY INTEREST

3.1 As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest in all of Borrower’s right, title, and interest in, to
and under all of Borrower’s personal property and other assets including without
limitation the following (except as set forth herein) whether now owned or
hereafter acquired (collectively, the “Collateral”): (a) Receivables;
(b) Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts;
(h) Cash; (i) Goods; and all other tangible and intangible personal property of
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.

3.2 Notwithstanding the broad grant of the security interest set forth in
Section 3.1, above, the Collateral shall not include nonassignable licenses or
contracts, which by their terms require the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406,
9407 and 9408 of the UCC).

3.3 Upon satisfaction in full in cash of the Secured Obligations (other than
inchoate indemnity obligations) and at such time as Lenders’ obligation to make
Advances has terminated, Agent shall, upon the written request and at the sole
cost and expense of Borrower, release its liens in the Collateral and all rights
therein shall revert to Borrower. At the reasonable request of the Borrower
following any such termination, Agent will deliver to Borrower any Collateral
held by Agent under this Agreement, and execute and deliver to Borrower such
documents as Borrower will reasonably request to evidence such termination.

 

18



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of the Lenders to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1 Initial Advance. On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:

(a) executed copies of the Loan Documents (other than (x) the landlord waiver
(or similar) for Borrower’s Cambridge, MA leased location, which shall be
delivered to Agent within fifteen (15) days of the Closing Date; and (y) the
Pledge Agreement, which shall be delivered to Agent within fifteen (15) days of
the Closing Date), subject to Section 7.12, Account Control Agreements, and all
other documents and instruments reasonably required by Agent to effectuate the
transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral, in all cases in form and substance reasonably
acceptable to Agent;

(b) a legal opinion of Borrower’s counsel in form and substance reasonably
acceptable to Agent,

(c) certified copy of resolutions of Borrower’s board of directors evidencing
approval of the Loan and other transactions evidenced by the Loan Documents;

(d) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(e) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified could have a Material Adverse Effect;

(f) payment of the Due Diligence Fee, Initial Facility Charge and reimbursement
of Agent’s and the Lenders’ current expenses reimbursable pursuant to this
Agreement, which amounts may be deducted from the initial Advance;

(g) all certificates of insurance and copies of each insurance policy required
hereunder; and

(h) such other documents as Agent may reasonably request.

4.2 All Advances. On each Advance Date:

(a) Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.2(b), each duly executed by Borrower’s Chief Executive
Officer or Chief Financial Officer, and (ii) any other documents Agent may
reasonably request.

(b) The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

19



--------------------------------------------------------------------------------

(c) Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d) with respect to any Tranche 2 Advance, the Loan Parties shall have paid the
Tranche 2 Facility Charge;

(e) Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3 No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that could (or could, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1 Corporate Status. Borrower is a corporation duly organized, legally existing
and in good standing under the laws its state of incorporation, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified could reasonably be expected to have a Material
Adverse Effect. Borrower’s present name, former names (if any), locations, place
of formation, federal taxpayer identification number, organizational
identification number and other information are correctly set forth in Exhibit
B, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Agent after the Closing Date.

5.2 Collateral. Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens. Borrower has the power and authority
to grant to Agent a Lien in the Collateral as security for the Secured
Obligations. Borrower has requested, and has been denied, an Account Control
Agreement with respect to the Stifel Account.

5.3 Consents. Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents, (i) have been duly authorized by all necessary
corporate action of Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other than Permitted Liens and the Liens
created by this Agreement and the other Loan Documents, (iii) do not violate any
provisions of Borrower’s Certificate or Articles of Incorporation (as
applicable), bylaws, or any, law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject and (iv) except as described on
Schedule 5.3, do not violate any contract or agreement or require the consent or
approval of any other Person which has not already been obtained. The individual
or individuals executing the Loan Documents are duly authorized to do so.

5.4 Material Adverse Effect. No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Except as described on Schedule 5.4, Borrower is not aware of any event likely
to occur that is reasonably expected to result in a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

5.5 Actions Before Governmental Authorities. There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or its property, that is reasonably expected to result in a Material
Adverse Effect.

5.6 Laws. Neither Borrower nor any of its Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any governmental authority to which Borrower is subject,
where such violation or default is reasonably expected to result in a Material
Adverse Effect. Borrower is not in default in any manner under any provision of
any agreement or instrument evidencing material Indebtedness, or any other
material agreement to which it is a party or by which it is bound.

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws. Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all governmental
authorities that are necessary to continue their respective businesses as
currently conducted.

None of Borrower, any of its Subsidiaries, or, to Borrower’s knowledge, any of
Borrower’s or its Subsidiaries’ Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person. None of Borrower, any of its Subsidiaries, or to the knowledge of
Borrower and any of their Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement,
(x) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(y) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Law. None of the funds to be
provided under this Agreement will be used, directly or indirectly, (a) for any
activities in violation of any applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations or (b) for any payment to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

21



--------------------------------------------------------------------------------

5.7 Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, or, when taken as a whole, contains or will contain
any material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading at the
time such statement was made or deemed made and in light of the circumstances in
which they were made or deemed made. Additionally, any and all financial or
business projections provided by Borrower to Agent, whether prior to or after
the Closing Date, shall (i) be provided in good faith and based on the most
current data and information available to Borrower, and (ii) include the most
current of such projections provided to Borrower’s Board of Directors; it being
recognized by Agent that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections and forecasts may differ from the projected or forecasted results.

5.8 Tax Matters. Except as described on Schedule 5.8, (a) Borrower and each of
its Subsidiaries has filed with the applicable governmental authority all
federal and state income Tax returns and other material Tax returns required to
be filed by it, (b) Borrower and each of its Subsidiaries has duly paid all
federal and state income Taxes and other material Taxes or installments thereof
required to be paid by it, except Taxes being contested in good faith by
appropriate proceedings and for which Borrower and its Subsidiaries maintain
adequate reserves in accordance with GAAP, and (c) to Borrower’s knowledge,
there are no proposed or pending Tax assessments, deficiencies, audits or other
proceedings with respect to Taxes of the Borrower or any Subsidiary, except in
the case of each of (a) through (c) that have had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

5.9 Intellectual Property Claims. Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property material to Borrower’s business.
Except as described on Schedule 5.9, (i) each of the material Copyrights,
Trademarks and Patents is valid and enforceable, (ii) no material part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and (iii) no claim has been made to Borrower that any material part of the
Intellectual Property violates the rights of any third party. Exhibit C is a
true, correct and complete list of each of Borrower’s Patents, registered
Trademarks, registered Copyrights, and material agreements under which Borrower
licenses Intellectual Property from third parties (other than shrink-wrap
software licenses), together with application or registration numbers, as
applicable, owned by Borrower or any Subsidiary, in each case as of the Closing
Date. Borrower is not in material breach of, nor has Borrower failed to perform
any material obligations under, any of the foregoing contracts, licenses or
agreements and, to Borrower’s knowledge, no third party to any such contract,
license or agreement is in material breach thereof or has failed to perform any
material obligations thereunder.

 

22



--------------------------------------------------------------------------------

5.10 Intellectual Property. Except as described on Schedule 5.10, Borrower has
all material rights with respect to Intellectual Property necessary or material
in the operation or conduct of Borrower’s business as currently conducted and
proposed to be conducted by Borrower. Without limiting the generality of the
foregoing, and in the case of Licenses, except for restrictions that are
unenforceable under Division 9 of the UCC, Borrower has the right, to the extent
required to operate Borrower’s business, to freely transfer, license or assign
Intellectual Property necessary or material in the operation or conduct of
Borrower’s business as currently conducted and proposed to be conducted by
Borrower, without condition, restriction or payment of any kind (other than
license payments in the ordinary course of business) to any third party, and
Borrower owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are material to Borrower’s business and used in
the design, development, promotion, sale, license, manufacture, import, export,
use or distribution of Borrower Products except customary covenants in inbound
license agreements and equipment leases where Borrower is the licensee or
lessee. Borrower is not a party to, nor is it bound by, any Restricted License.

No material software or other materials used by Borrower or any of its
Subsidiaries (or used in any Borrower Products or any Subsidiaries’ products)
are subject to an open-source or similar license (including but not limited to
the General Public License, Lesser General Public License, Mozilla Public
License, or Affero License) (collectively, “Open Source Licenses”) in a manner
that would cause such software or other materials to have to be (i) distributed
to third parties at no charge or a minimal charge (royalty-free basis); (ii)
licensed to third parties to modify, make derivative works based on, decompile,
disassemble, or reverse engineer; or (iii) used in a manner that could require
disclosure or distribution in source code form.

5.11 Borrower Products. Except as described on Schedule 5.11, no Intellectual
Property owned by Borrower or Borrower Product has been or is subject to any
actual or, to the knowledge of Borrower, threatened litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or outstanding decree, order,
judgment, settlement agreement or stipulation that restricts in any manner
Borrower’s use, transfer or licensing thereof or that may affect the validity,
use or enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of Borrower or Borrower Products. Borrower has not
received any written notice or claim, or, to the knowledge of Borrower, oral
notice or claim, challenging or questioning Borrower’s ownership in any
Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto which if adversely determined could reasonably be expected
to have a Material Adverse Effect nor, to Borrower’s knowledge, is there a
reasonable basis for any such claim. Neither Borrower’s use of its Intellectual
Property nor the production and sale of Borrower Products infringes the
Intellectual Property or other rights of others.

5.12 Financial Accounts. Exhibit D, as may be updated by the Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit

 

23



--------------------------------------------------------------------------------

Accounts and (b) all institutions at which Borrower or any Subsidiary maintains
an account holding Investment Property, and such exhibit correctly identifies
the name, address and telephone number of each bank or other institution, the
name in which the account is held, a description of the purpose of the account,
and the complete account number therefor.

5.13 Employee Loans. Except for Permitted Investments, Borrower has no
outstanding loans to any employee, officer or director of the Borrower nor has
Borrower guaranteed the payment of any loan made to an employee, officer or
director of the Borrower by a third party.

5.14 Subsidiaries. Borrower does not own any stock, partnership interest or
other securities of any Person, except for Permitted Investments. Attached as
Schedule 5.14, as may be updated by Borrower in a written notice provided after
the Closing Date, is a true, correct and complete list of each Subsidiary.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1 Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of Two Million Dollars ($2,000,000) of commercial general liability insurance
for each occurrence. Borrower has and agrees to maintain a minimum of Two
Million Dollars ($2,000,000) of directors’ and officers’ insurance for each
occurrence and Five Million Dollars ($5,000,000) in the aggregate. So long as
there are any Secured Obligations outstanding, Borrower shall also cause to be
carried and maintained insurance upon the Collateral, insuring against all risks
of physical loss or damage howsoever caused, in an amount not less than the full
replacement cost of the Collateral, provided that such insurance may be subject
to standard exceptions and deductibles. If Borrower fails to obtain the
insurance called for by this Section 6.1 or fails to pay any premium thereon or
fails to pay any other amount which Borrower is obligated to pay under this
Agreement or any other Loan Document or which may be required to preserve the
Collateral, Agent may obtain such insurance or make such payment, and all
amounts so paid by Agent are immediately due and payable, bearing interest at
the then highest rate applicable to the Secured Obligations, and secured by the
Collateral. Agent will provide (but will not be liable for failing to provide)
Borrower with notice of Agent obtaining such insurance at the time it is
obtained or within a reasonable time thereafter. No payments by Agent are deemed
an agreement to make similar payments in the future or Agent’s waiver of any
Event of Default.

6.2 Certificates. Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2. Borrower’s insurance certificate
shall state Agent (shown as “Hercules Capital, Inc.”, as Agent”) is an
additional insured for commercial general liability, a lenders loss payable for
all risk property damage insurance, subject to the insurer’s approval, and a
lenders loss payable for property insurance and additional insured for liability
insurance for any future insurance that Borrower may acquire from such insurer.
Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance; such endorsements to be provided to Agent

 

24



--------------------------------------------------------------------------------

no later than ten (10) Business Days after the Closing Date; provided that the
failure timely to so deliver such endorsements shall constitute an immediate,
non-curable Event of Default. All certificates of insurance will provide for a
minimum of thirty (30) days advance written notice to Agent of cancellation
(other than cancellation for non-payment of premiums, for which ten (10) days’
advance written notice shall be sufficient) or any other change adverse to
Agent’s interests. Any failure of Agent to scrutinize such insurance
certificates for compliance is not a waiver of any of Agent’s rights, all of
which are reserved. Borrower shall provide Agent with copies of each insurance
policy, and upon entering or amending any insurance policy required hereunder,
Borrower shall provide Agent with copies of such policies and shall promptly
deliver to Agent updated insurance certificates with respect to such policies.

6.3 Indemnity. Borrower agrees to indemnify and hold Agent, the Lenders and
their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense
(including those incurred upon any appeal) (collectively, “Liabilities”), that
may be instituted or asserted against or incurred by such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting solely from any Indemnified
Person’s gross negligence or willful misconduct. This Section 6.3 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. In no event shall any Indemnified
Person be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). This Section 6.3 shall survive the repayment of
indebtedness under, and otherwise shall survive the expiration or other
termination of, the Loan Agreement.

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1 Financial Reports. Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a) as soon as practicable (and in any event within 30 days) after the end of
each month beginning with the month ending August 31, 2020, unaudited interim
and year-to-date financial statements as of the end of such month (prepared on a
consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows accompanied by a report
detailing any material contingencies (including the commencement of any material
litigation by or against Borrower) or any other occurrence that could reasonably
be expected to have a Material Adverse Effect, all certified by Borrower’s Chief
Executive Officer or Chief Financial Officer to the effect that they have been
prepared in accordance with GAAP, except (i) for the absence of footnotes,
(ii) that they are subject to normal year-end adjustments, and (iii) they do not
contain (A) certain non-cash items and (B) certain quarterly contract accruals
that are customarily included in quarterly and annual financial statements;

 

25



--------------------------------------------------------------------------------

(b) as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter that is not the Borrower’s fiscal year-end, unaudited
interim and year-to-date financial statements as of the end of such calendar
quarter (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows,
certified by Borrower’s Chief Executive Officer or Chief Financial Officer to
the effect that they have been prepared in accordance with GAAP, except (i) for
the absence of footnotes, and (ii) that they are subject to normal year-end
adjustments;

(c) as soon as practicable (and in any event within ninety (90) days) after the
end of each fiscal year, unqualified audited financial statements as of the end
of such year (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows, and setting forth in comparative form the corresponding figures for the
preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Agent, accompanied
by any management report from such accountants;

(d) concurrently with the financial statements delivered pursuant to
Section 7.1(a), but commencing with the month ending June 30, 2020, a Compliance
Certificate in the form of Exhibit E;

(e) as soon as practicable (and in any event within 10 days) after the end of
each month, a report showing agings of accounts payable;

(f) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its common stock and copies of any regular, periodic and
special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(g) [reserved];

(h) financial and business projections promptly following their approval by
Borrower’s Board of Directors, and in any event, within 30 days after the end of
Borrower’s fiscal year, as well as budgets, operating plans and other financial
information reasonably requested by Agent; and

(i) immediate notice if Borrower or any Subsidiary has knowledge that Borrower,
or any Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or
(a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on, or
(d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering.

If Borrower makes any change to its (a) accounting policies or reporting
practices, except as required by GAAP or (b) fiscal years or fiscal quarters,
Borrower shall promptly notify the Agent of such change. As of the Closing, the
fiscal year of Borrower ends on June 30.

 

26



--------------------------------------------------------------------------------

The executed Compliance Certificate, and all Financial Statements required to be
delivered pursuant to clauses (a), (b), (c) and (d) shall be sent via e-mail to
financialstatements@htgc.com with a copy to legal@htgc.com and bjadot@htgc.com
and ksegien@htgc.com provided, that if e-mail is not available or sending such
Financial Statements via e-mail is not possible, they shall be faxed to Agent
at: (650) 473-9194, attention Account Manager: Applied Genetic Technologies
Corporation.

Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b), (c) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower makes such filing with the SEC.

7.2 Management Rights. Borrower shall permit any representative that Agent or
the Lenders authorizes, including their attorneys and accountants, to inspect
the Collateral and examine and make copies and abstracts of the books of account
and records of Borrower at reasonable times and upon reasonable notice during
normal business hours; provided, however, that so long as no Event of Default
has occurred and is continuing, such examinations shall be limited to no more
often than twice per fiscal year. In addition, in connection with such
inspections, any such representative shall have the right to meet with
management and officers of Borrower to discuss such books of account and
records. In addition, Agent or the Lenders shall be entitled at reasonable times
and intervals to consult with and advise the management and officers of Borrower
concerning significant business issues affecting Borrower. Such consultations
shall not unreasonably interfere with Borrower’s business operations.

7.3 Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, promissory notes or other
documents to perfect, give the highest priority to Agent’s Lien on the
Collateral or otherwise evidence Agent’s rights herein. Borrower shall from time
to time procure any instruments or documents as may be reasonably requested by
Agent, and take all further action that may be necessary, or that Agent may
reasonably request, to perfect and protect the Liens granted hereby and thereby.
In addition, and for the sole purpose of perfecting and protecting the Liens
granted hereby and thereby only, Borrower hereby authorizes Agent to execute and
deliver on behalf of Borrower and to file such financing statements (including
in accordance with Section 9-504 of the UCC), collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of Borrower either in Agent’s name or in the name of Agent as agent
and attorney-in-fact for Borrower. Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens.

7.4 Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for (a) the conversion of Indebtedness into equity securities and the
payment of cash in lieu of fractional shares in connection with such conversion,
(b) purchase money Indebtedness pursuant to its then applicable payment
schedule, (c) prepayment by any Subsidiary of (i) inter-company Indebtedness
owed by such Subsidiary to

 

27



--------------------------------------------------------------------------------

any Borrower, or (ii) if such Subsidiary is not a Borrower, intercompany
Indebtedness owed by such Subsidiary to another Subsidiary that is not a
Borrower, (d) prepayments of ordinary course obligations incurred in connection
with credit cards and trade credit in the ordinary course of business or (e) as
otherwise permitted hereunder or approved in writing by Agent.

7.5 Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any legal process affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property. Borrower shall not agree with any Person
other than Agent or the Lenders not to encumber its property. Borrower shall not
enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of any Borrower to create, incur, assume or suffer to
exist any Lien upon any of its property (including Intellectual Property),
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
finance lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby) and (c) customary restrictions on the assignment of leases, licenses
and other agreements. Borrower shall cause its Subsidiaries to protect and
defend such Subsidiary’s title to its assets from and against all Persons
claiming any interest adverse to such Subsidiary, and Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s property and assets free and
clear from any legal process or Liens whatsoever (except for Permitted Liens,
provided however, that there shall be no Liens whatsoever on Intellectual
Property), and shall give Agent prompt written notice of any legal process
affecting such Subsidiary’s assets.

7.6 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.7 Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other Equity Interest other than
(i) the conversion of any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof or (ii) pursuant to employee, director or consultant repurchase plans or
other similar agreements, provided, however, in each case the repurchase or
redemption price does not exceed the original consideration paid for such stock
or Equity Interest, or (b) declare or pay any cash dividend or make any other
cash distribution on any class of stock or other Equity Interest, except that a
Subsidiary may pay dividends or make other distributions to Borrower or any
Subsidiary of Borrower, or (c) except for Permitted Investments, lend money to
any employees, officers or directors or guarantee the payment of any such loans
granted by a third party in excess of One Hundred Thousand Dollars ($100,000) in
the aggregate or (d) waive, release or forgive any Indebtedness owed by any
employees, officers or directors in excess of One Hundred Thousand Dollars
($100,000) in the aggregate.

 

28



--------------------------------------------------------------------------------

7.8 Transfers. Except for Permitted Transfers, Borrower shall not, and shall not
allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets.

7.9 Mergers and Consolidations. Borrower shall not merge or consolidate, or
permit any of its Subsidiaries to merge or consolidate, with or into any other
business organization (other than mergers or consolidations of (a) a Subsidiary
which is not a Borrower into another Subsidiary or into Borrower or (b) a
Borrower into another Borrower).

7.10 Taxes. Borrower shall, and shall cause each of its Subsidiaries to, pay
when due all material Taxes of any nature whatsoever now or hereafter imposed or
assessed against Borrower or the Collateral or upon Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom. Borrower shall, and shall cause each of
its Subsidiaries to, duly file on or before the due date therefor (taking into
account proper extensions) all federal and state income Tax returns and other
material Tax returns required to be filed by Borrower or the applicable
Subsidiary; and such tax returns shall be accurate in all material respects.
Notwithstanding the foregoing, Borrower and its Subsidiaries may contest, in
good faith and by appropriate proceedings diligently conducted, Taxes for which
Borrower and its Subsidiaries maintain adequate reserves in accordance with
GAAP.

7.11 Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty
(20) days’ prior written notice to Agent. Neither Borrower nor any Subsidiary
shall suffer a Change in Control. Neither Borrower nor any Subsidiary shall
relocate its chief executive office or its principal place of business unless:
(i) it has provided prior written notice to Agent; and (ii) such relocation
shall be within the continental United States of America. Neither Borrower nor
any Subsidiary shall relocate any item of Collateral (other than (v) sales of
Inventory in the ordinary course of business, (w) relocations of Equipment
having an aggregate value of up to One Hundred Fifty Thousand Dollars ($150,000)
in any fiscal year, (x) relocations of other Collateral having an aggregate
value of up to Fifty Thousand Dollars ($50,000) in any fiscal year,
(y) relocations of Equipment to and between clinical trial and testing locations
and (z) relocations of Collateral from a location described on Exhibit B to
another location described on Exhibit B) unless (i) it has provided prompt
written notice to Agent, (ii) such relocation is within the continental United
States of America and, (iii) if such relocation is to a third party bailee, it
has delivered a bailee agreement in form and substance reasonably acceptable to
Agent.

7.12 Deposit Accounts. Neither Borrower nor any Subsidiary shall maintain any
Deposit Accounts, or accounts holding Investment Property, except with respect
to which Agent has an Account Control Agreement; provided that (i) Borrower
shall cause to be delivered to Agent an Account Control Agreement over
Borrower’s (x) Deposit Account and (y) investment account, each with Wells Fargo
Bank, N.A. (or an affiliate thereof; each such account as described on Exhibit D
hereto; collectively, the “Wells Control Agreements”) no later than ten
(10) days from the Closing Date; provided that, unless and until Borrower
delivers such Wells Control Agreements, Borrower shall not permit the balance in
Borrower’s Deposit Accounts subject to Account Control Agreements to be less
than the original principal amount of the Tranche 1 Advance; and (ii) Borrower
shall be permitted to maintain the Stifel Account, not subject to an Account
Control Agreement, as long as Borrower abides by the Stifel Account Conditions
at all times during the term hereof.

 

29



--------------------------------------------------------------------------------

7.13 Borrower shall notify Agent of each Subsidiary formed subsequent to the
Closing Date and, within twenty (20) days of formation, shall cause any such
Subsidiary to execute and deliver to Agent a Joinder Agreement; provided,
however, that this provision shall not apply to any Subsidiary with respect to
which, upon the written demonstration thereof by Borrower to Agent, Agent shall
determine in its reasonable discretion that the burden or cost to Borrower of
such Subsidiary joining the Agreement shall be excessive in view of the benefits
afforded thereby to Agent or the Lenders.

7.14 [RESERVED].

7.15 Notification of Event of Default. Borrower shall notify Agent immediately
upon becoming aware of the occurrence of any Event of Default.

7.16 [RESERVED].

7.17 Use of Proceeds. Borrower agrees that the proceeds of the Loans shall be
used solely to pay related fees and expenses in connection with this Agreement
and for working capital and general corporate purposes. The proceeds of the
Loans will not be used in violation of Anti-Corruption Laws or applicable
Sanctions.

7.18 [RESERVED].

7.19 Compliance with Laws.

Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all material respects with all applicable laws, rules or
regulations (including any law, rule or regulation with respect to the making or
brokering of loans or financial accommodations), and shall, or cause its
Subsidiaries to, obtain and maintain all required governmental authorizations,
approvals, licenses, franchises, permits or registrations reasonably necessary
in connection with the conduct of Borrower’s business.

Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries, to Borrower’s knowledge, permit any Affiliate to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists. Neither Borrower nor any of
its Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, to
Borrower’s knowledge, permit any Affiliate to, directly or indirectly,
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224
or any similar executive order or other Anti-Terrorism Law, or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

30



--------------------------------------------------------------------------------

Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

None of Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or its Subsidiaries that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

7.20 Minimum Cash. Beginning July 1, 2021, at all times when Advances exceed Ten
Million Dollars ($10,000,000), Borrower shall at all times maintain minimum
unrestricted Cash of at least Five Million Dollars ($5,000,000) plus the amount
of Borrower’s accounts payable not paid after the 120th day following the
invoice date for such accounts payable, in an account subject to an Account
Control Agreement in favor of Agent. Notwithstanding the foregoing, for so long
as, and only when, Borrower’s Market Capitalization is equal to or greater than
$300,000,000, this Section 7.20 shall not apply.

7.21 Intellectual Property. Each Borrower shall (i) protect, defend and maintain
the validity and enforceability of its Intellectual Property material to
Borrower’s business; (ii) promptly advise Agent in writing of material
infringements of its Intellectual Property; and (iii) not allow any Intellectual
Property material to Borrowers’ business to be abandoned, forfeited or dedicated
to the public without Agent’s written consent.

7.22 Transactions with Affiliates. Borrower shall not and shall not permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction of any kind with any Affiliate of Borrower or such Subsidiary except
for (i) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower or such
Subsidiary, as the case may be, than those that might be obtained in an arm’s
length transaction from a Person who is not an Affiliate of Borrower or such
Subsidiary, and (ii) the sale of Borrower’s equity securities in bona fide
transactions with Borrower’s existing investors that do not result in a Change
in Control.

SECTION 8. RIGHT TO INVEST

8.1 The Lenders or their assignee or nominee (each, a “Hercules Purchaser”, and
collectively, the “Hercules Purchasers”) shall have the right, in their
discretion, to participate in any Subsequent Financing in an aggregate amount of
up to $2,000,000 on the same terms, conditions and pricing afforded to other
investors participating in such Subsequent Financing under applicable laws and
regulations; provided that with respect to any Subsequent Financing that is
registered under the Securities Act of 1933, as amended (the “Act”), Borrower
agrees to use commercially reasonable efforts to provide the Hercules Purchasers
with the opportunity to invest in each such Subsequent Financing if it is lawful
to do so under applicable laws and regulations (or if the Subsequent Financing
is an underwritten public offering registered under

 

31



--------------------------------------------------------------------------------

the Act, to use commercially reasonable efforts to cause the underwriters for
such offering to offer the Hercules Purchasers an allocation of securities in
such offering if it is lawful to do so under applicable laws and regulations),
on the same terms, conditions and pricing afforded to other investors
participating in such Subsequent Financing. Each Hercules Purchaser purchasing
Subsequent Financing Securities shall be an “accredited investor” as defined in
Regulation D promulgated under the Act.

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1 Payments. Borrower fails to pay any amount due under this Agreement or any
of the other Loan Documents on the due date; provided, however, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or the Lenders or Borrower’s bank
if Borrower had the funds to make the payment when due and makes the payment
within three (3) Business Days following Borrower’s knowledge of such failure to
pay; or

9.2 Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower, Agent and the Lenders, and (a) with
respect to a default under any covenant under this Agreement (other than under
Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15, 7.17, 7.19, 7.20, 7.21, and
7.22), any other Loan Document, or any other agreement among Borrower, Agent and
the Lenders, such default continues for more than ten (10) days after the
earlier of the date on which (i) Agent or the Lenders has given notice of such
default to Borrower and (ii) Borrower has actual knowledge of such default or
(b) with respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8,
7.9, 7.15, 7.17, 7.19, 7.20, 7.21, and 7.22, the occurrence of such default; or

9.3 Material Adverse Effect. A circumstance has occurred that could reasonably
be expected to have a Material Adverse Effect; provided that the occurrence of
any of the following, in and of itself, shall not constitute a Material Adverse
Effect: (a) the failure to achieve Performance Milestone or (b) adverse results
or delays in any nonclinical or clinical trial including without limitation, the
failure to demonstrate the desired safety or efficacy of any drug or companion
diagnostic; or

9.4 Representations. Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect when made
or when deemed made; or

9.5 Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of

 

32



--------------------------------------------------------------------------------

Borrower or of all or any substantial part (i.e., 33-1/3% or more) of the assets
or property of Borrower; or (vi) shall cease operations of its business as its
business has normally been conducted, or terminate substantially all of its
employees; or (vii) Borrower or its directors or majority shareholders shall
take any action initiating any of the foregoing actions described in clauses
(i) through (vi); or (B) either (i) thirty (30) days shall have expired after
the commencement of an involuntary action against Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation,
without such action being dismissed or all orders or proceedings thereunder
affecting the operations or the business of Borrower being stayed; or (ii) a
stay of any such order or proceedings shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (iii) Borrower shall
file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) thirty (30) days shall have
expired after the appointment, without the consent or acquiescence of Borrower,
of any trustee, receiver or liquidator of Borrower or of all or any substantial
part of the properties of Borrower without such appointment being vacated; or

9.6 Attachments; Judgments. Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money (not covered by independent third party
insurance as to which liability has not been rejected by such insurance
carrier), individually or in the aggregate, of at least One Hundred Thousand
Dollars ($100,000), or Borrower is enjoined or in any way prevented by court
order from conducting any part of its business; or

9.7 Other Obligations. The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of Fifty Thousand
Dollars ($50,000), or any other material agreement or obligation, if a Material
Adverse Effect could reasonably be expected to result from such default.

9.8 Stop Trade. At any time an SEC stop trade order or NASDAQ market trading
suspension of the Common Stock shall be in effect for five (5) consecutive days
or five (5) days during a period of ten (10) consecutive days, excluding in all
cases a suspension of all trading on a public market, provided that Borrower
shall not have been able to cure such trading suspension within thirty (30) days
of the notice thereof or list the Common Stock on another public market within
sixty (60) days of such notice.

SECTION 10. REMEDIES

10.1 General. Upon the occurrence and during the continuance of any one or more
Events of Default, Agent may, and at the direction of the Required Lenders
shall, accelerate and demand payment of all or any part of the Secured
Obligations together with a Prepayment Charge and declare them to be immediately
due and payable (provided, that upon the occurrence of an Event of Default of
the type described in Section 9.5, all of the Secured Obligations (including,
without limitation, the Prepayment Charge and the End of Term Charge) shall
automatically be accelerated and made due and payable, in each case without any
further notice or act). Borrower hereby irrevocably appoints Agent as its lawful
attorney-in-fact to, exercisable following the occurrence of an Event of
Default, (i) sign Borrower’s name on any invoice or bill

 

33



--------------------------------------------------------------------------------

of lading for any account or drafts against account debtors; (ii) demand,
collect, sue, and give releases to any account debtor for monies due, settle and
adjust disputes and claims about the accounts directly with account debtors, and
compromise, prosecute, or defend any action, claim, case, or proceeding about
any Collateral (including filing a claim or voting a claim in any bankruptcy
case in Agent’s or Borrower’s name, as Agent may elect); (iii) make, settle, and
adjust all claims under Borrower’s insurance policies; (iv) pay, contest or
settle any Lien, charge, encumbrance, security interest, or other claim in or to
the Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (v) transfer the Collateral into the name of
Agent or a third party as the UCC permits; (vi) receive, open and dispose of
mail addressed to Borrower; (vii) endorse Borrower’s name on any checks, payment
instruments, or other forms of payment or security; and (viii) notify all
account debtors to pay Agent directly; provided, however, Agent may exercise
such power of attorney to sign the name of Borrower on one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral regardless of whether an Event of Default has occurred. Agent’s
foregoing appointment as Borrower’s attorney in fact, and all of Agent’s rights
and powers, coupled with an interest, are irrevocable until all Secured
Obligations (except for inchoate indemnity obligations) have been fully repaid
and performed and the Loan Documents have been terminated. Agent may, and at the
direction of the Required Lenders shall, exercise all rights and remedies with
respect to the Collateral under the Loan Documents or otherwise available to it
under the UCC and other applicable law, including the right to release, hold,
sell, lease, liquidate, collect, realize upon, or otherwise dispose of all or
any part of the Collateral and the right to occupy, utilize, process and
commingle the Collateral. All Agent’s rights and remedies shall be cumulative
and not exclusive.

10.2 Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Agent may, and at the direction of the Required Lenders
shall, at any time or from time to time, apply, collect, liquidate, sell in one
or more sales, lease or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect. Any such sale may be made either
at public or private sale at its place of business or elsewhere. Borrower agrees
that any such public or private sale may occur upon ten (10) calendar days’
prior written notice to Borrower. Agent may require Borrower to assemble the
Collateral and make it available to Agent at a place designated by Agent that is
reasonably convenient to Agent and Borrower. The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Agent in the following order of priorities:

First, to Agent and the Lenders in an amount sufficient to pay in full Agent’s
and the Lenders’ reasonable costs and professionals’ and advisors’ fees and
expenses as described in Section 11.12;

Second, to the Lenders in an amount equal to the then unpaid amount of the
Secured Obligations (including principal, interest, and the Default Rate
interest), in such order and priority as Agent may choose in its sole
discretion; and

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

 

34



--------------------------------------------------------------------------------

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3 No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

10.4 Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.

SECTION 11. MISCELLANEOUS

11.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:

 

  (a)

If to Agent:

HERCULES CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and R. Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

email: legal@htgc.com; bjadot@htgc.com and ksegien@htgc.com

Telephone: 650-289-3060

 

  (b)

If to the Lenders:

HERCULES CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and R. Bryan Jadot

400 Hamilton Avenue, Suite 310

 

35



--------------------------------------------------------------------------------

Palo Alto, CA 94301

email: legal@htgc.com; bjadot@htgc.com and ksegien@htgc.com

Telephone: 650-289-3060

 

  (c)

If to Borrower:

APPLIED GENETIC TECHNOLOGIES CORPORATION

Attention: William A. Sullivan, CFO

14193 NW 119th Terrace, Suite 10

Alachua, FL 32615

email: bsullivan@agtc.com

Telephone: 386-462-2204

With a copy (which shall not constitute notice) to:

FOLEY HOAG LLP

Attention: Stacie Aarestad

155 Seaport Blvd.

Boston, MA 02210

Email: saarestad@foleyhoag.com

Telephone: 617-832-1108

or to such other address as each party may designate for itself by like notice.

11.3 Entire Agreement; Amendments.

(a) This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s revised proposal letter
dated May 15, 2020 and the Non-Disclosure Agreement).

(b) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b). The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable

 

36



--------------------------------------------------------------------------------

hereunder) or extend the scheduled date of any payment thereof, in each case
without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this
Section 11.3(b) without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release a Borrower from its obligations under the Loan
Documents, in each case without the written consent of all Lenders; or
(D) amend, modify or waive any provision of Section 11.18 or Addendum 3 without
the written consent of the Agent. Any such waiver and any such amendment,
supplement or modification shall apply equally to each Lender and shall be
binding upon Borrower, the Lender, the Agent and all future holders of the
Loans.

11.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5 No Waiver. The powers conferred upon Agent and the Lenders by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or the Lenders to exercise any such powers. No omission or delay by Agent
or the Lenders at any time to enforce any right or remedy reserved to it, or to
require performance of any of the terms, covenants or provisions hereof by
Borrower at any time designated, shall be a waiver of any such right or remedy
to which Agent or the Lenders is entitled, nor shall it in any way affect the
right of Agent or the Lenders to enforce such provisions thereafter.

11.6 Survival. All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and the Lenders and shall
survive the execution and delivery of this Agreement. Sections 6.3, 11.15 and
11.17 shall survive the termination of this Agreement.

11.7 Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Agent and the Lenders may assign, transfer, or endorse its rights
hereunder and under the other Loan Documents without prior notice to Borrower,
and all of such rights shall inure to the benefit of Agent’s and the Lenders’
successors and assigns; provided that as long as no Event of Default has
occurred and is continuing, neither Agent nor any Lender may assign, transfer or
endorse its rights hereunder or under the Loan Documents to any party that is a
direct competitor of Borrower (as reasonably determined by Agent), it being
acknowledged that in all cases, any transfer to an Affiliate of any Lender or
Agent shall be allowed. Notwithstanding the foregoing, (x) in connection with
any assignment by a Lender as a result of a forced divestiture at the request of
any regulatory agency, the restrictions set forth herein shall not apply and
Agent and the Lenders may assign, transfer or indorse its rights hereunder and

 

37



--------------------------------------------------------------------------------

under the other Loan Documents to any Person or party and (y) in connection with
a Lender’s own financing or securitization transactions, the restrictions set
forth herein shall not apply and Agent and the Lenders may assign, transfer or
indorse its rights hereunder and under the other Loan Documents to any Person or
party providing such financing or formed to undertake such securitization
transaction and any transferee of such Person or party upon the occurrence of a
default, event of default or similar occurrence with respect to such financing
or securitization transaction; provided that no such sale, transfer, pledge or
assignment under this clause (y) shall release such Lender from any of its
obligations hereunder or substitute any such Person or party for such Lender as
a party hereto until Agent shall have received and accepted an effective
assignment agreement from such Person or party in form satisfactory to Agent
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such assignee as Agent
reasonably shall require. The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
register for the recordation of the names and addresses of the Lender(s), and
the Term Commitments of, and principal amounts (and stated interest) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lender(s) shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

11.8 Participations. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that (i) each such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Borrower,
Agent and Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; and
provided further that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans, its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register. Borrower agrees that each participant shall be entitled to
the benefits of the provisions in Addendum 1 attached hereto (subject to the
requirements and limitations therein, including the requirements under Section 7
of Addendum 1 attached hereto (it being understood that the documentation
required under Section 7 of Addendum 1 attached hereto shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.7; provided that such
participant shall not be entitled to receive any greater payment under Addendum
1

 

38



--------------------------------------------------------------------------------

attached hereto, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after the participant acquired the applicable participation. In no event
shall Loan Parties be required to pay any such amount arising from the same
circumstances to both such Lender and such participant.

11.9 Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and the Lenders in the State of New York, and
shall have been accepted by Agent and the Lenders in the State of New York. This
Agreement and the other Loan Documents shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

11.10 Consent to Jurisdiction and Venue. Borrower, Lenders and Agent each submit
to the exclusive jurisdiction of the State and Federal courts in the City of New
York, Borough of Manhattan. NOTWITHSTANDING THE FOREGOING, AGENT AND THE LENDERS
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH AGENT AND THE LENDERS (IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 10.1) DEEM NECESSARY OR APPROPRIATE TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE AGENT’S AND THE LENDERS’
RIGHTS AGAINST BORROWER OR ITS PROPERTY. Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 11.2 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, first class, registered or certified mail return receipt
requested, proper postage prepaid.

11.11 TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT, AND
THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

11.12 Professional Fees. Borrower promises to pay Agent’s and the Lenders’ fees
and expenses necessary to finalize the loan documentation, including but not
limited to reasonable and documented attorneys’ fees, UCC searches, filing
costs, and other miscellaneous expenses. In addition, Borrower promises to pay
any and all reasonable attorneys’ and other professionals’

 

39



--------------------------------------------------------------------------------

fees and expenses incurred by Agent and the Lenders after the Closing Date in
connection with or related to: (a) the Loan; (b) the administration, collection,
or enforcement of the Loan; (c) the amendment or modification of the Loan
Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or the Lenders in
any adversary proceeding or contested matter commenced or continued by or on
behalf of Borrower’s estate, and any appeal or review thereof.

11.13 Confidentiality. Agent and the Lenders acknowledge that certain items of
Collateral and information provided to Agent and the Lenders by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and the Lenders agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and the Lenders may disclose any such information: (a) to its Affiliates
and its partners, investors, lenders, directors, officers, employees, agents,
advisors, counsel, accountants, counsel, representative and other professional
advisors if Agent or the Lenders in their sole discretion determines that any
such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public or to the extent such information becomes
publicly available other than as a result of a breach of this Section or becomes
available to Agent or any Lender, or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower; (c) if required or
appropriate in any report, statement or testimony submitted to any governmental
authority having or claiming to have jurisdiction over Agent or the Lenders and
any rating agency; (d) if required or appropriate in response to any summons or
subpoena or in connection with any litigation, to the extent permitted or deemed
advisable by Agent’s or the Lenders’ counsel; (e) to comply with any legal
requirement or law applicable to Agent or the Lenders or demanded by any
governmental authority; (f) to the extent reasonably necessary in connection
with the exercise of, or preparing to exercise, or the enforcement of, or
preparing to enforce, any right or remedy under any Loan Document (including
Agent’s sale, lease, or other disposition of Collateral after default), or any
action or proceeding relating to any Loan Document; (g) to any participant or
assignee of Agent or the Lenders or any prospective participant or assignee,
provided, that such participant or assignee or prospective participant or
assignee is subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (h) otherwise to the extent
consisting of general portfolio information that does not identify Borrower; or
(i) otherwise with the prior consent of Borrower; provided, that any disclosure
made in violation of this Agreement shall not affect the obligations of Borrower
or any of its Affiliates or any guarantor under this

 

40



--------------------------------------------------------------------------------

Agreement or the other Loan Documents. Agent’s and the Lenders’ obligations
under this Section 11.13 shall supersede all of their respective obligations
under the Non-Disclosure Agreement.

11.14 Assignment of Rights. Borrower acknowledges and understands that Agent or
the Lenders may, subject to Section 11.7, sell and assign all or part of its
interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”). After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and the Lenders hereunder
with respect to the interest so assigned; but with respect to any such interest
not so transferred, Agent and the Lenders shall retain all rights, powers and
remedies hereby given. No such assignment by Agent or the Lenders shall relieve
Borrower of any of its obligations hereunder. The Lenders agree that in the
event of any transfer by it of the promissory note(s) (if any), it will endorse
thereon a notation as to the portion of the principal of the promissory note(s),
which shall have been paid at the time of such transfer and as to the date to
which interest shall have been last paid thereon.

11.15 Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or the Lenders. The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Agent, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, the Lenders or by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment, performance,
or transfer of Collateral had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, avoided, avoidable, restored, returned,
or recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
the Lenders in Cash.

11.16 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.17 No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, the Lenders and Borrower unless specifically provided otherwise herein,
and, except as otherwise so provided, all provisions of the Loan Documents will
be personal and solely among Agent, the Lenders and the Borrower.

 

41



--------------------------------------------------------------------------------

11.18 Agency. Agent and each Lender hereby agree to the terms and conditions set
forth on Addendum 3 attached hereto. Borrower acknowledges and agrees to the
terms and conditions set forth on Addendum 3 attached hereto.

11.19 Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable); provided, however, Borrower shall not be required to
provide notice with respect to the filings of (or disclosure relating to) the
Loan Documents after the Closing Date with the SEC pursuant to the Borrower’s
public disclosure obligations under applicable United States federal securities
laws and/or the rules of any securities exchange on which the Borrower’s
securities are listed, and (ii) to comply with Section 11.13.

11.20 Management Rights. The parties intend that the rights granted Agent and
the Lenders under Section 7.2 shall constitute “management rights” within the
meaning of 29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice,
recommendations or participation by Agent or the Lenders with respect to any
business issues shall not be deemed to give Agent or the Lenders, nor be deemed
an exercise by Agent or the Lenders of, control over Borrower’s management or
policies.

(SIGNATURES TO FOLLOW)

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Lenders have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.

 

BORROWER: APPLIED GENETIC TECHNOLOGIES CORPORATION Signature:  

/s/ Susan B. Washer

Print Name:  

Susan B. Washer

Title:  

President & CEO

Accepted in Palo Alto, California:

 

AGENT: HERCULES CAPITAL, INC. Signature:  

/s/ Zhuo Huang

Print Name:  

Zhuo Huang

Title:  

Associate General Counsel

LENDERS: HERCULES CAPITAL, INC. Signature:  

/s/ Zhuo Huang

Print Name:  

Zhuo Huang

Title:  

Associate General Counsel



--------------------------------------------------------------------------------

Table of Addenda, Exhibits and Schedules

 

Addendum 1:    Taxes; Increased Costs Addendum 2:    [Reserved] Addendum 3:   
Agent and Lender Terms Exhibit A:   

Advance Request

Attachment to Advance Request

Exhibit B:    Name, Locations, and Other Information for Borrower Exhibit C:   
Borrower’s Patents, Trademarks, Copyrights and Licenses Exhibit D:    Borrower’s
Deposit Accounts and Investment Accounts Exhibit E:    Compliance Certificate
Exhibit F:    Joinder Agreement Exhibit G:    [Reserved] Exhibit H:    ACH Debit
Authorization Agreement Exhibit I:    [Reserved] Exhibit J-1:    Form of U.S.
Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Exhibit J-2:    Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) Exhibit J-3:    Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) Exhibit J-4:    Form of U.S. Tax Compliance Certificate (For Foreign
Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Schedule 1.1    Commitments Schedule 1    Subsidiaries Schedule 1A    Existing
Permitted Indebtedness Schedule 1B    Existing Permitted Investments Schedule 1C
   Existing Permitted Liens Schedule 5.3    Consents, Etc. Schedule 5.4   
Material Adverse Effect Schedule 5.8    Tax Matters Schedule 5.9    Intellectual
Property Claims Schedule 5.10    Intellectual Property Schedule 5.11    Borrower
Products Schedule 5.14    Subsidiaries



--------------------------------------------------------------------------------

ADDENDUM 1 to LOAN AND SECURITY AGREEMENT

TAXES; INCREASED COSTS

 

1.

Defined Terms. For purposes of this Addendum 1:

 

  a.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

  b.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to or for the
account of a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes and any Taxes similar to
any of the foregoing, in each case, (A) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (B) that are Other
Connection Taxes, (ii) any U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Recipient with respect to an applicable
interest in a Loan, or Term Commitment pursuant to a law in effect on the date
on which (A) such Recipient acquires such interest in the Loan or Term
Commitment or (B) such Recipient changes its lending office, except in each case
to the extent that, pursuant to Section 2 or Section 4 of this Addendum 1,
amounts with respect to such Taxes were payable either to such Recipient’s
assignor immediately before such Recipient became a party hereto or to such
Recipient immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 7 of this
Addendum 1 and (iv) any withholding Taxes imposed under FATCA.

 

  c.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

 

  d.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

  e.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.

 

  f.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the

 

2



--------------------------------------------------------------------------------

  jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

  g.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

  h.

“Recipient” means the Agent or any Lender, as applicable.

 

  i.

“Withholding Agent” means the Borrower and the Agent.

 

2.

Payments Free of Taxes. Any and all payments by or on account of any obligation
of the Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2 or Section 4 of this Addendum 1)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

3.

Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant governmental authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

 

4.

Indemnification by Borrower. The Borrower shall indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under Section 2 of this Addendum 1 or this Section 4) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. In addition, the Borrower agrees to pay,
and to save the Agent and any Lender harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all sales or other
similar taxes (excluding taxes imposed on or measured by the net income of the
Agent or such Lender) that may be payable or determined to be payable with
respect to any of the Collateral or this Agreement.

 

3



--------------------------------------------------------------------------------

5.

Indemnification by the Lenders. Each Lender shall severally indemnify the Agent,
within 10 days after demand therefor, for (a) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (b) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.8 of the Agreement
relating to the maintenance of a Participant Register and (c) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant governmental authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this Section 5.

 

6.

Evidence of Payments. As soon as practicable after any payment of Taxes by the
Borrower to a governmental authority pursuant to the provisions of this Addendum
1, the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such governmental authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

7.

Status of Lenders.

 

  a.

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements and to enable the Borrower or Agent to comply with such
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 7(b)(i), 7(b)(ii) and 7(b)(iv) of
this Addendum 1) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

4



--------------------------------------------------------------------------------

  b.

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,

 

  i.

any Lender that is a U.S. Person shall deliver to the Borrower and the Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), executed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

  ii.

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

  A.

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  B.

executed copies of IRS Form W-8ECI;

 

  C.

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

 

  D.

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E,

 

5



--------------------------------------------------------------------------------

  a U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

  iii.

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

 

  iv.

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

  c.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

6



--------------------------------------------------------------------------------

  d.

For purposes of this Section 7 of this Addendum 1, the term “applicable law”
includes FATCA and the term “Lender” (including references to “Foreign Lender”
if the Agent is not a U.S. Person) also includes the Agent.

 

8.

Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to the provisions of this Addendum 1 (including
by the payment of additional amounts pursuant to the provisions of this Addendum
1), it shall pay to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made under the provisions of this
Addendum 1 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 8 (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this Section 8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 8 the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 8 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

9.

Increased Costs. If any change in applicable law shall subject any Recipient to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(ii) through (iv) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, and the
result shall be to increase the cost to such Recipient of making, converting to,
continuing or maintaining any Term Loan or of maintaining its obligation to make
any such Loan, or to reduce the amount of any sum received or receivable by such
Recipient (whether of principal, interest or any other amount), then, upon the
request of such Recipient, the Borrower will pay to such Recipient such
additional amount or amounts as will compensate such Recipient for such
additional costs incurred or reduction suffered.

 

10.

Survival. Each party’s obligations under the provisions of this Addendum 1 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Term Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

7



--------------------------------------------------------------------------------

ADDENDUM 2 to LOAN AND SECURITY AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

ADDENDUM 3 to LOAN AND SECURITY AGREEMENT

AGENT AND LENDER TERMS

(a) Each Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

(b) Each Lender agrees to indemnify the Agent in its capacity as such (to the
extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), according to its respective Term Commitment percentages
(based upon the total outstanding Term Loan Commitments) in effect on the date
on which indemnification is sought under this Addendum 3, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time be imposed on, incurred by or asserted against the Agent in any
way relating to or arising out of, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agent under or in connection with any of the foregoing; The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

(c) Agent in Its Individual Capacity. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.

(d) Exculpatory Provisions. The Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent shall not:

 

  (i)

be subject to any fiduciary or other implied duties, regardless of whether any
default or any Event of Default has occurred and is continuing;

 

  (ii)

have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Lenders, provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Loan Document or applicable law;
and

 

  (iii)

except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and the Agent shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by any Person serving as the Agent or any of its
Affiliates in any capacity.



--------------------------------------------------------------------------------

(e) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Lenders or as the Agent shall
believe in good faith shall be necessary, under the circumstances or (ii) in the
absence of its own gross negligence or willful misconduct.

(f) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.
Reliance by Agent. Agent may rely, and shall be fully protected in acting, or
refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of the Loan Agreement or any of the other
Loan Documents. Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith. Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction. Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement, the
Loan Agreement and the other Loan Documents at the request or direction of the
Lenders unless Agent shall have been provided by the Lenders with adequate
security and indemnity against the costs, expenses and liabilities that may be
incurred by it in compliance with such request or direction

 

2